             Case 5:19-cv-00877-MWF-SHK Document 2 Filed 05/09/19 Page 1 of 3 Page ID #:36

                                               UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                     CIVIL COVER SHEET
 I. (a) PLAINTIFFS            ( Check box if you are representing yourself )                               DEFENDANTS                 ( Check box if you are representing yourself LI)
 ANTHOLINE FERNANDEZ, RONALD FERNANDEZ                                                                      BRIDGECREST CREDIT COMPANY, LLC



 (b) County of Residence of First Listed Plaintiff                    SAN BERNARDINO                       County of Residence of First Listed Defendant
 (EXCEPTIN US. PLAINTIFF CASES)                                                                            (IN US PLAINTIFF CASES ONLY)
 (c) Attorneys (Firm Name, Address and Telephone Number)                         If you are                Attorneys (Firm Name, Address and Telephone Number) If you are
 representing yourself, provide the same information,                                                      representing yourself, provide the same information.
  Alexander Trueblood, TRUEBLOOD LAW FIRM, 10940 Wilshire Blvd., Suite 1600, LA                             Marcos D. Sasso, BALLARD SPAHR LLP
  90024,310443.4139; Brandon Block, Law Offices of Brandon A. Block, 433 N.                                 2029 Century Park East, Suite 800, Los Angeles 90067
  Camden Dr., Suite 6, Beverly Hills, 90210,310496.1440                                                    424.204-4400

II. BASIS OF JURISDICTION (Place an X in one box only.)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                                     (Place an X in one box for plaintiff and one for defendant)
                                                                                                                                PTF        DEF
        1. U.S. Government                    3. Federal Question (U.S.                        Citizen of This State                                  Incorporated or Principal Place
        Plaintiff                             Government Not a Party)
                                                                                               CItIzen of Another State         cJ    2          2    Incorporated and Principal Place               LI         L1
                                                                                                                                                      of Business in Another State
        2.U.S.Govemment                   4.Diversity(lndicateCitizenship                      CitizenorSubJectofa
                                                                                                                                LI    3               ForelgnNatlon                                       6          6
        Defendant                            of Parties in Item III)                           Foreign Country                             LI    3


IV. ORIGIN (Place         an X in one box only.)                                                                                                                    .   .     .

                                                                                                                                                             6. ltidstnct                   8. lticstnct
r—i      1. OrIginal
           Proceeding    ‘—
                               2. Removed from
                                StateCourt
                                                     •—
                                                          3. Remanded from
                                                             AppellateCourt
                                                                                          4. Reinstated or            5. Transferred from Another
‘—‘                                                                                L__J     Reopened           L__J     District (SPecify)               ‘     Transfer                           Direct File

V. REQUESTED IN COMPLAINT: JURY DEMAND:                                    j Yes            LI       No      (Check “Yes” only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                          [] Yes          No                              fl MONEY DEMANDED IN COMPLAINT:                               $
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
 Dlverslty-28 U.S.C. sec. 1332(a)(1), 1441 (a), 1446


VII. NATURE OF SUIT (Place an X in one box only).
        OilIER STATUTES                   CONTRACT              REAL PROPERTY CONT.                        IMMIGRATION               FRISONER PETIT)ONS                               PROPERTY RIGHTS
                                         110 Insurance         fl   240 Torts to Land                     462 Naturalization
LI      375 False Claims Act
                                                                                                          App Icatlon
                                                                                                                                           Habeas Corpus:               LI        820 Copyrights
                                                               LI   245 Tort Product                                              []
[]
       376 Qui Tam                 LI    120 MarIne
                                                                   Liability
                                                                                                                                      463 Allen Detainee
                                                                                                                                                                        LI        830 Patent
       (31 USC 3729(a))                                                                                   465                     r 510 MotIons to Vacate
                                   LI    130 MIller Act        LI  290 All Other Real                LI   Immigration Actions     L_J Sentence                          —
                                                                                                                                                                                  835 Patent Abbreviated
                                                                                                                                                                                              -




       400 State                         140 NegotIable            Property                                   TORTS               Q       530 General
                                                                                                                                                                        L_i       New Drug Application
L_J    Reapportionment             LI    instrument                    TORTS                  1 1!   ONAL PROPERTY                LI      535 Death Penalty             LI        840 Trademark
Q      410 AntItrust                     150 Recovery of         PERSONAL INJURY
                                                                                                     E]   370 Other Fraud                            Other                            SOCIAL SECURITY
LI     430 Banks and Banking       LI           e7t081         LI 310 AIrplane                                                                                          LI        861 HIA (1 395ff)
                                                                                                     LI   371 Truth In Lending    Q       540 Mandamus/Other
LI                                       Judgment              LI   Prod uUablllty                        380 Other Personal      LI      550 Civil Rights              LI        862 Black Lung (923)
                                   LI    151 Medicare Act           320 Assault, Libel &             LI   Property Damage                 555 Prison Condition          LI        863 DIWC/DIWW (405 (g))
LI     460 Deportation                                         LI                                                                 LI
       470 Racketeer Influ-              152 Recovery of                                                  385 Property Damage             560 CivIl Detainee            LI        864 SSID litle XVI
LI     enced&CorruptOrg.           LI    Defaulted Student     LI   330 Fed Em P lo Y ers            LI   Product Uablllty        El      Conditions of
                                                                    Liability                                                             Confinement                   r• 86 RSl ( 40 5(g))
I-.,                                     Loan (ExcI. Vet.)                                                 BANKRUPTCY                                                   .j
            onsumer r t                                                  M  ii
                                         153 Recovery                                                     2 Appeal 28                 FORFEITURE/PENALT*• jjcEDERALTAXSuffs
LI     490 Cable/Sat TV                                             345 Mann: Product                LI
LI
                                   El                     of   LI   Liability’
                                                                                                                 LI 5eizuref Property 21                                LI
                                                                                                                                                                                  g    rac:u.S. Plaintiff or
       mo itles/Exc ange
                                   —1    l60Stockl,olders’     LI 35oMotorVehicle      LI 423 Withdrawal 28
                                                                                          USC 157                     U5C881
                                                                                                                                                                                  871 IRS-Third Party26USC
El
   890 OtherStatutory              L_i   Suits                    355MotorVehicle          CIVILRIGHTS           LI 6900ther                                            LI        7609
   Actions                                                        Product Liability
                                         190 Other                                     LI 440 Other Civil Rights             LABOR
Fl 891 Agricultural Acts                                          360 Other Personal
                                         Contract              LI Injury               LI 441 VotIng                  710 Fair LaborStandards
                                                                                                                 LI Act
   93 Environmental
LI atte                            r-1195 Contract             —, 362 Personal Injury-
                                   Li Product LIability           Med Malpratice       LI 442 Employment         LI 720   Labor/Mgmt.
   895 Freedom of Info.                                                                       Housing!                Relations
LI Act                             LI 196 Franchise            r— 365 Personal Injury- LI
                                                                                          Accommodations
                                                                  Product Liability
                                     REAL PROPERTY                                                               LI 740 Railway Labor Act
LI     896 Arbitration                                            367 Health Care!        445 American with
       899 Admin. Procedures
                                   r1 210 Land
                                    Condemnation
                                                               r Pharmaceutical
                                                                  Personal Injury
                                                                                       LI Employment
                                                                                          Disabilities-
                                                                                                                 LI 751   Family and Medical
                                                                                                                      Leave Act
LI     Act/Review of Appeal of Fl
       Agency Decision              220 Foreclosure               Product Liability    r 446 AmerIcan with       r-i 790 Other Labor
                                                                                                                 L_J Litigation
                                                                  368 Asbestos            Disabilities-Other
       950 Constitutionality of    —
                                    230 Rent Lease &           LI Personal Injury      ri 446 Education               791 Employee Ret. Inc.
I—’    State Statutes           L_J EJectment
                                                                  Product LiabilIty    U                         L..J Security Act



FOR OFFICE USE ONLY:                          Case Number
CV-71 (05/17)                                                                              CIVIL COVER SHEET                                                                                      Page 1 of 3
               Case 5:19-cv-00877-MWF-SHK       Document
                              UNITED STATES DISTRICT COURT,2  Filed DISTRICT
                                                           CENTRAL  05/09/19OF CALIFORNIA
                                                                               Page 2 of 3 Page ID #:37
                                                                                CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This Initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                 STATE CASE WAS PENDING IN THE COUNTY OF:                                      INITIAL DIVISION IN CACD IS:
            x Yes ❑ No
                                                  • Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                                  Western
if 'no, ' sidp to Question B. If "yes," check the
box to the right that applies, enter the          • Orange                                                                                                   Southern
corresponding division in response to
Question E, below, and continue from there. x Riverside or San Bernardino                                                                                    Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                       YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?                                      ❑ Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                      from there.
                                                 check one of the boxes to the right
               ❑ Yes       x    No
                                                                                                             ❑ NO. Continue to Question B.2.

                                                 B . Do 50% or more of the defendants who reside in            YES. Your case will initially be assigned to the Eastern Division.
If "no, ' skip to Question C. If 'yes,' answer   the district reside in Riverside and/or San Bernardino      ❑ Enter "Eastern' in response to Question E, below, and continue
Question B.1, at right.                          Counties? (Consider the two counties together.)               from there.

                                                 check one of the boxes to the right                           NO. Your case will initially be assigned to the Western Division.
                                                                                                             ❑ Enter "Western" in response to Question E, below, and continue
                                                                                                               from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                       YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                                          •     Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                          from there.
                                     check one of the boxes to the right
            ❑ Yes x Na
                                                                                                             ❑ NO. Continue to Question C.2.

                                                 C.2. Do 50% or more of the plaintiffs who reside in the       YES. Your case will initially be assigned to the Eastern Division.
If 'no, ' skip to Question D. If "yes," answer   district reside in Riverside and/or San Bernardino          ❑ Enter "Eastern' in response to Question E, below, and continue
Question C.1, at right.                          Counties? (Consider the two counties together.)               from there.

                                                 check one of the boxes to the right                           NO. Your case will initially be assigned to the Western Division.
                                                                                                             ❑ Enter "Western" in response to Question E, below, and continue
                                                                                                               from there.
                                                                                                              A.                          B.                             C.
                                                                                                                                   Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                 Orange County                  Bernardino County            Santa Barbara, or San
                                                                                                                                                                Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)                                                             X

Indicate the location(s) In which 50% or more of defendants who reside in this                                                              _                              _
district reside. (Checkup to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one answer in Column A?                                              D.2. Is there at least one answer in Column B?
                                        Yes       X No                                                                           X Yes              No

                    if "yes,' your case will initially be assigned to the                                        If 'yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                            EASTERN DIVISION.
     Enter 'Southern' in response to Question E, below, and continue from there.                                 Enter "Eastern' in response to Question E, below.
                          If "no,' go to question D2 to the right.          0                             If 'no,' your case will be assigned to the WESTERN DIVISION.
                                                                                                                 Enter 'Western' in response to Question E, below.
                                                                                                                                                                                 I
QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                    EASTERN

QUESTION F: Northern Counties?
                                                                                                                                                         _
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                    Yes        X No
 CV-71 (05/17)                                                                   CIVIL COVER SHEET                                                                      Page 2 .03
              Case 5:19-cv-00877-MWF-SHK       Document
                             UNITED STATES DISTRICT COURT,2 Filed DISTRICT
                                                          CENTRAL 05/09/19OF CALIFORNIA
                                                                             Page 3 of 3 Page ID #:38
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                    X NO                     YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                X NO                     YES
        If yes, list case number(s):


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Marcos D. Sasso                                                                                 DATE:      May 9, 2019

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)
                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                       DIWC
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended. (42 U.S.C. 405 (g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                       SSID
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




0/-71 (05/17)                                                                  CIVIL COVER SHEET                                                                   Page 3 of 3
